Citation Nr: 0812752	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-36 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to licensing and certification testing fee 
reimbursement under 38 U.S.C.A. Chapter 30 educational 
assistance benefits.   


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The veteran had active service from January 2003 to September 
2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma, which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  The veteran sat for the Alabama State Bar in February 
2005. 

2.  The Alabama State Bar examination for which the veteran 
sat is required under State law or regulation for an 
individual to enter the legal profession; it is offered by a 
State, or a political subdivision of a State.


CONCLUSION OF LAW

The veteran is entitled to reimbursement of the February 2005 
Alabama State Bar examination fee.  38 U.S.C.A. §§ 3689, 
5102, 5103 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  38 U.S.C.A. 
§ 5100 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  Without deciding whether 
the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the new law does not preclude the Board from 
adjudicating this portion of the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by granting his claim.  Thus, a decision poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).

By way of history, in February 2005, the veteran, who lived 
in Texas at that time, sat for the Alabama State Bar; the bar 
examination fee for a non-resident or an applicant who had 
applied or been admitted to the bar of another state was 
$600.  The veteran is seeking reimbursement of the February 
2005 bar examination fee.  He essentially asserts that the 
State of Alabama requires a passing grade on the bar 
examination as part of the attorney licensing process.

According to an April 2005 letter, the Supreme Court of 
Alabama advised the veteran that he had successfully passed 
the February 2005 bar examination.  It advised that he may 
pick up his license to practice law at the Clerk's office, or 
it may be mailed to him.  The Alabama State Bar sent a letter 
to the veteran in April 2005, advising him that him that he 
had been certified to the Alabama Supreme Court as having 
successfully completed all of the requirements for admission 
to the Alabama State Bar.  The letter advised that as soon 
has he received his certificate of Admission, he may begin 
the practice of law.  

Reimbursement may be paid for fees associated with licensing 
and certification examinations under Chapter 30 educational 
assistance benefits if the examination in question satisfies 
the requirements of 38 U.S.C.A. § 3689 (West 2002 & Supp. 
2007).  See 38 U.S.C.A. §§ 3032, 3452 (West 2002 & Supp. 
2007)  Section 3689(b)(1) provides that a test is approved 
if: A) such test is required under Federal, State, or local 
law or regulation for an individual to enter into, maintain, 
or advance in a particular vocation or profession, or B) the 
Secretary determines that the test is generally accepted as 
attesting to a level of skill required to qualify to enter 
into, maintain, or advance in employment in a particular 
vocation or profession.

Significantly, 38 U.S.C.A. § 3689(b)(2) provides that a 
licensing or certification test offered by a State, or a 
political subdivision of a State, is deemed approved by the 
Secretary.  In light of the foregoing, the Board finds that, 
based upon the April 2005 letters from the Supreme Court of 
Alabama, and the Alabama State Bar, the Board finds that the 
bar examination is required under Federal, State, or local 
law or regulation for an individual to enter into, maintain, 
or advance in employment in a predetermined and identified 
vocation or profession.  As such, the Board finds that the 
veteran is entitled to reimbursement of the February 2005 
Alabama State Bar fee.



ORDER

Entitlement to reimbursement of February 2005 Alabama State 
Bar examination fee in the amount of $600 under 38 U.S.C.A. 
Chapter 30 educational assistance benefits is warranted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


